Title: From Thomas Jefferson to André Limozin, 17 October 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Octob. 17. 1787.

Congress alone has the power of appointing Consuls for the United states of America. No convention being as yet finally settled with this government for regulating the Consular functions, Congress have made no appointment for France, except of Mr. Barclay to be their Consul general. He found it necessary to name agents in the several ports to protect the citizens of the United states till Consuls should be named. Having appointed you Agent for the port of Havre, I should conceive you authorised to guard the interests of all the citizens of the United states coming to your port, and to claim for them the protection of the laws and magistrates of France. If any additional authority can be given by me for that purpose, I hereby fully give it to you as Agent for the United states. In the present case particularly I would recommend it to you to inform yourself with the most scrupulous care of the individuals of captain Crawford’s crew who are citizens of the United states, and whether by their contract they can be carried to England. If they cannot, you best know to what tribunal or authority you must apply to protect them against being carried against their will to England, where they will certainly be impressed to serve against France, and, if taken prisoners by the latter, may perhaps be hung  as pyrates. I have the honour to be with much esteem, Sir, Your most obedient humble servt,

Th: Jefferson

